Case 3:12-cv-05667-EMC Document 419 Filed 12/08/20 Page 1 of 2


RAJ V. ABHYANKER, California SBN 233284
Email: raj@legalforcelaw.com


LEGALFORCE RAPC WORLDWIDE, P.C.
1580 W. El Camino Real, Suite 10
Mountain View, CA 94040
Telephone: (650) 965-8731
Facsimile: (650) 989-2131

Defendant Raj Abhyanker


                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION


NEXTDOOR.COM, INC., a Delaware                   Case No.:3:12-cv-05667-EMC-NMC
corporation,
                                                 NOTICE OF MOTION UNDER THE
             Plaintiff,                          COURT’S RETAINED JURISDICTION

      v.                                         Date:         January 14, 2021
                                                 Time:         1:30 p.m.
RAJ ABHYANKER, an individual
                                                 Dept.:        Courtroom 5, 17th Floor
                                                 Judge:        Hon. Edward M.Chen
             Defendant.




                                                 1
                      Notice Of Motion Under The Court’s Retained Jurisdiction
                                Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419 Filed 12/08/20 Page 2 of 2


      TO     PLAINTIFF       NEXTDOOR.COM,              INC.     (“NEXTDOOR”)     AND   THEIR
ATTORNEYS OF RECORD:
      PLEASE TAKE NOTICE that on January 14, 2021, at 1:30 p.m., in Courtroom 5 of the
above-entitled Court, located at 450 Golden Gate Avenue in San Francisco, California,
defendant Raj Abhyanker (“Abhyanker” or “Defendant”) will and hereby moves this Court
under the retained jurisdiction (Dkt. 417) “to enforce its judgements in this action and any
agreement of the parties with respect thereto.”
      In support of this motion, Defendant submits the accompanying Defendant’s Motion
Under The Court’s Retained Jurisdiction, Memorandum of Points and Authorities, Declaration
of Raj Abhyanker, Exhibits to the Declaration, and the Proposed Order.



Dated: December 8, 2020                             LEGALFORCE RAPC WORLDWIDE P.C.

                                                    ___/s/ Raj Abhyanker_________
                                                    Raj V. Abhyanker
                                                    Defendant




                                                  2
                       Notice Of Motion Under The Court’s Retained Jurisdiction
                                 Case No. 3:12-cv-05667-EMC-NMC
